Citation Nr: 0534012	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

1. Entitlement to an increased evaluation for degenerative 
changes, lumbar spine, currently rated at 20 percent.

2. Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) that, among other things, denied 
service connection for a psychiatric disorder, an evaluation 
in excess of 20 percent for a lumbar spine disorder, and a 
TDIU. In June 2002 the veteran appeared and gave testimony at 
an RO hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

The Board notes that the issue of an increased evaluation for 
vascular headaches was also prepared for appellate review. 
However, during the course of this appeal, the RO increased 
the assigned evaluation to 30 percent and the veteran 
withdrew his appeal.  In July 2003 the Board remanded this 
case to the RO for further development and adjudication.  In 
a rating decision of April 2005 the RO granted service 
connection for a psychiatric disability but confirmed and 
continued its previous denials of an increased rating for a 
lumbar spine disability and entitlement to a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Under the current provisions of 38 C.F.R. § 4.71(a), 
intervertebral disc syndrome may be evaluated on the basis of 
the duration of incapacitating episodes over the previous 
year.  Incapacitating episodes are periods of acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  

The veteran has reported suffering from a number of 
incapacitating episodes in recent years and he has said that 
he receives treatment for his back disorder, as well as other 
disabilities at the VA Medical Center in Louisville, 
Kentucky.  The claims folder contains clinical records 
documenting treatment at this facility only up to November 
18, 2004.  As VA has notice of the existence of additional 
pertinent VA records, such must be retrieved and associated 
with the other evidence already on file. 38 U.S.C.A. § 
5103A(b), (c) (West 2004); see Bell v. Derwinski, 2 Vet. App. 
611(1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In view of the above, this case is REMANDED to the RO for the 
following action:


1.	The AMC or RO should obtain copies of 
all clinical records documenting the 
veteran's treatment at the VA Medical 
Center in Louisville, Kentucky, 
subsequent to November 18, 2004. All 
records obtained should be associated 
with the claims folder.  

2.	The RO should then readjudicate the 
veteran's current claim for an 
increased rating for his low back 
disorder.  If such is granted, the RO 
should then readjudicate his claim for 
a TDIU.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


